Citation Nr: 0410648	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  96-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of left eardrum 
perforation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from October 1956 to October 1958.

This appeal arises from an April 1996 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for residuals of 
left eardrum perforation.  In April 2002, the RO continued its 
denial of the claimed benefit.


FINDING OF FACT

The veteran does not have residuals of left eardrum perforation 
related to his military service.


CONCLUSION OF LAW

A left eardrum perforation was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), there has 
been a change in the law applicable to veterans' claims for 
benefits.  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well grounded).  
The law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that no further development is required.  First, 
VA has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 5103 
(West 2002).  In July 2001, the RO sent a letter to the veteran, 
notifying him of the VCAA and VA's duty to assist him in obtaining 
the evidence necessary to support his claim.  In December 2002, 
the Board sent the veteran a letter explaining what evidence was 
necessary to show entitlement to the benefit sought.  In September 
2003, the RO denied service connection and the appellant was 
notified in the RO's decision and supplemental statement of the 
case (SSOC). The SSOC informed the veteran that the claim was 
considered based on all the evidence of record, but the evidence 
did not show that the criteria had been met to establish service 
connection for residuals of left ear perforation.  That is the key 
issue in this case and the SSOC informed the appellant of the 
evidence needed to substantiate his claim.  VA has no outstanding 
duty to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions in 
the VCAA notices and SSOC sent to the appellant informed him of 
the information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that the 
implementing regulation for VA's section 5103 notice requires 
language to the effect of "give us everything you've got 
pertaining to your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  
The Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in April 1996 
which is prior to enactment of the VCAA on November 9, 2000.  This 
rating decision notified the veteran of the Reasons and Bases for 
the denial and, hence, provided guidance to the veteran of the 
evidentiary deficiencies of the case.  An SOC, dated June 1996, 
further described for the veteran the standard for adjudicating 
his claim.  Subsequent to the enactment of the VCAA, the Board 
remanded the veteran's claim to comply with the notice and duty to 
assist provisions of the new law.  The Board's remand order held 
the force of law for which the veteran had a right to full 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  By 
letter dated July 2001, the veteran was provided notice of VA's 
duty to develop his claim pursuant to the VCAA provisions, to 
include the duties to develop "for all relevant evidence in the 
custody of a federal department or agency" and "private records 
and lay or other evidence identified by the veteran."   This 
notice clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of the 
case; a rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 244, 
280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The 
majority in the Pelegrini decision intimated that failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would per se constitute harmful error by nullifying the 
purpose of the notice in forcing a claimant to overcome an adverse 
decision and by substantially impairing the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  

This form over substance interpretation by CAVC would literally 
require the Board, at this point, to vacate all prior 
adjudications and remand this claim to the RO to start the claims 
process anew.  This majority viewpoint contradicts a decision by 
the United States Court of Appeals for the Federal Circuit which 
counseled against this form over substance approach by holding, as 
a matter of law, that a case by case analysis is required to 
determine whether prejudicial error occurred as a result of a 
section 5103 deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board finds 
that any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to review 
the evidence of record on a de novo basis and without providing 
any deference to the AOJ's determinations of fact.  The benefit of 
the doubt rule applies to all questions of material fact.  38 
U.S.C.A. § 5107(b) (West 2002).  There is no evidence of record 
not previously reviewed by the RO, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
and the Board proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 1366, 
1370 (Fed. Cir. 2001).  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision would 
further delay adjudication of this claim, which has been pending 
for eight years, and deprive the veteran of his right to timely 
seek redress before a court of superior jurisdiction.  This delay 
may be substantial since there are thousands of pending claims 
involving "post-adjudicatory" notices which, if all summarily 
remanded, would add to the backlog of cases to be adjudicated by 
VA and increase the "wait in line" by this veteran, as well as all 
other VA claimants, in the adjudication of the claims.  A literal 
reading of the Pelegrini case would be an untoward result in this 
case.  

Quite simply, there is no basis for concluding that harmful error 
has occurred to this veteran because he received his VCAA notice 
after an initial adverse AOJ adjudication.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  On 
the facts of this case, the Board finds that no prejudicial error 
results in the veteran's receipt of his section 5103 notice 
following the RO's initial determination in this case, 
particularly when considering the procedural posture of the case.  
Cf. 38 C.F.R. § 20.1102 (2003) (an error or defect in any Board 
decision which does not affect the merits of the issue or 
substantive rights of the veteran will be considered harmless and 
not a basis for vacating or reversing such decision). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 5103A 
(West 2002).  The RO has requested and obtained service medical 
records from the National Personnel Records Center (NPRC.)  In 
addition, the RO obtained the veteran's treatment records from VA 
medical facilities.  The veteran was also afforded two VA 
examinations for the disability at issue.  The Board notes that 
these examinations failed to show that the veteran suffers from 
residuals of left eardrum perforation or a nexus between such a 
disability and service.  Therefore, a remand for another opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed.Cir. 2003).  Accordingly, the Board finds that there is 
no reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in this 
case.

II. Service Connection

The veteran argues that service connection is warranted for 
residuals of left eardrum perforation.  Applicable law provides 
that service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show evidence of an 
injury to the left ear.  Reports from the veteran's induction 
examination, dated October 1956, as well as his separation 
examination, dated July 1958, indicate that the veteran's ears and 
hearing were normal.  However, in his separation report of medical 
history, the veteran noted "ear trouble."  The physician's summary 
note indicates that the veteran's ear trouble existed prior to 
service.

The veteran's initial claim for disability compensation was 
submitted in 1967 and was based on unrelated disability with no 
reference being made to left ear problems.  In connection with 
this claim the veteran underwent a general examination by VA in 
November 1967, at which time no reference was made to any ear 
problems.  Examination of the ears showed normal canals and drums.

The veteran first made a claim for service connection for a 
perforated left eardrum and hearing loss in March 1996.  The first 
post-service evidence of hearing loss in the claims file is an 
audiogram dated July 1995.  The report notes, "left- service 
related injury, noise exposure from music band."  However, it is 
unlikely that the examiner had an opportunity to review the 
veteran's file before making this assessment.  In addition, the 
examiner did not indicate the exact nature of the veteran's 
alleged service-related injury.

Subsequently, the veteran sought treatment for his earaches and 
hearing loss at the Pittsburgh, PA VAMC.  A March 1996 examination 
report indicates that both of the veteran's tympanic membranes 
were intact and there was no fluid in the ears.  The veteran was 
also diagnosed with hearing loss in the left ear.  In March 2002, 
the veteran was afforded a VA examination for his ear condition.  
The examiner reviewed the veteran's claims file and found no 
record of the veteran's injury during service.  The examiner found 
that the veteran had bilateral mild hearing loss.  A tympanometry 
examination showed that the veteran's eardrums were intact with 
normal mobility and slight bilateral pressure in the middle ears.  
The examiner noted that the veteran's hearing loss could have 
occurred in service, but she could not determine exactly when the 
hearing loss occurred because there are no medical records 
pertaining to the ears from the time of separation until 1995.  
Finally, the examiner concluded that it was "unlikely" that the 
veteran's hearing loss was "related to the tympanic membrane 
perforation in the left ear, which occurred during his military 
service.  His findings are more consistent with Eustachian tube 
dysfunction, although he may have early otosclerosis particularly 
in the left ear."  

In January 2003, the veteran was afforded another VA examination.  
The examiner reporter that the veteran's eardrums appeared normal 
and intact, and no fluid was found in the ears.  A tympanometry 
examination indicated normal to low mobility.  The examiner 
concluded that it was "not as least as likely as not that a 
portion of loss may be related to noise exposure, and only a 
portion of that the military exposure."  In September 2003, after 
this examination, the RO granted the veteran service connection 
for hearing loss because "a portion of [his] hearing loss was 
related to [his] military noise exposure."

There is no medical evidence that the veteran suffers from 
residuals of left eardrum perforation currently.  Although service 
connection has been established for the veteran's hearing loss, 
the claims file does not contain a competent nexus opinion 
relating any current disability to the alleged ear drum 
perforation in service.  It is noted that on examination in 1967, 
the ear drums were normal with no pertinent complaints being 
reported at that time.  Moreover, in view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the veteran's 
claim for service connection for residuals of left eardrum 
perforation.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has considered the veteran's written and hearing 
testimony submitted in support of his argument that he has 
residuals of left eardrum perforation related to service.  In 
addition, the Board has considered a statement from the veteran's 
spouse, stating that the veteran suffered from hearing loss and 
frequent earaches.  However, these statements are not competent 
evidence of either a diagnosis or a nexus between the claimed 
condition and the veteran's service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time when such symptomatology is within the purview of 
or may be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
veteran's claim must be denied.

The Board finds that the preponderance of the evidence is against 
the veteran's claim.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for residuals of left eardrum perforation is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



